FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                             (512) 463-1312



                                         April 24, 2015

Mr. David M. Gunn                                Lisa Erin Hobbs
Beck Redden LLP                                  Kuhn Hobbs PLLC
1221 McKinney Street, Suite 4500                 3307 Northland Drive Suite 310
Houston, TX 77010-2010                           Austin, TX 78731
* DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

Mr. Dan Pozza
Law Offices of Dan Pozza
239 East Commerce Street
San Antonio, TX 78205
* DELIVERED VIA E-MAIL *

RE:    Case Number: 13-0978
       Court of Appeals Number: 04-13-00043-CV
       Trial Court Number: 7459

Style: JLG TRUCKING, LLC
       v.
       LAUREN R. GARZA

Dear Counsel:

       Today the Supreme Court of Texas issued an opinion and judgment in the above-
referenced cause. You may obtain a copy of the opinion and judgment through Case Search on
our Court’s webpage at: http://www.txcourts.gov/supreme.aspx.        On the Case Search page
simply enter the case number and push the Search button to find the docket page for your case.
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk

                                                    by Claudia Jenks, Chief Deputy Clerk

cc:     Mr. Keith E. Hottle (DELIVERED VIA E-MAIL)
        Ms. Dora Mtz. Castanon